

117 S1575 IS: Improving Medicaid Programs' Response to Overdose Victims and Enhancing Addiction Care Act
U.S. Senate
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1575IN THE SENATE OF THE UNITED STATESMay 12, 2021Mr. Toomey (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to encourage appropriate prescribing under Medicaid for victims of opioid overdose.1.Short titleThis Act may be cited as the Improving Medicaid Programs' Response to Overdose Victims and Enhancing Addiction Care Act or the IMPROVE Addiction Care Act.2.Encouraging appropriate prescribing under medicaid for victims of opioid overdose(a)In generalSection 1927(g)(2) of the Social Security Act (42 U.S.C. 1396r–8(g)(2)) is amended by adding at the end the following new subparagraph:(E)Additional drug use review requirementsAs part of a State’s prospective and retrospective drug use review under subparagraphs (A) and (B), as applicable, the State shall, not later than 24 months after the date of enactment of this subparagraph, develop and implement, or review and update, protocols to, subject to any applicable State or Federal privacy or confidentiality protections that could preclude such protocols—(i)identify individuals receiving benefits under this title who have experienced a nonfatal opioid-related overdose within a look-back period (to be determined by the Secretary except that such period shall not be less than 1 year and shall not exceed 5 years), to the extent that such data is available, and make a good faith effort to connect these individuals to treatment options and recovery support services that have been determined appropriate by the Secretary;(ii)if an individual receiving benefits under this title experiences a fatal overdose that is opioid-related (without regard to whether such overdose was related to a covered outpatient drug), or, if specified by the Secretary, related to any other drug (including a drug that is not a covered outpatient drug), not later than 6 months after the date of such overdose—(I)provide notice of such overdose to each provider that, during the period (to be established by the Secretary) preceding such overdose, prescribed opioids (or such other specified drug, if applicable) to such individual, to the extent that such data is available; and(II)provide each such provider with educational materials on prescribing opioids (or such other specified drugs, if applicable);(iii)ensure that a provider who is treating an individual receiving benefits under this title has notice of the individual's diagnosis or history of opioid use disorder, opioid poisoning diagnosis, history of nonfatal opioid-related overdose, or a diagnosis or history of a substance use disorder or overdose for such other specified drug, if applicable, to the extent such data is available; and(iv)perform ongoing retrospective drug utilization reviews and offer provider education that is informed by such reviews (which may include education provided under an educational outreach program established under subparagraph (D) or through an intervention described in paragraph (3)(C)(iii)) regarding appropriate prescribing practices for individuals receiving benefits under this title with a diagnosis or history of opioid use disorder, a history of nonfatal opioid-related overdose, an opioid poisoning diagnosis, or a diagnosis or history of a substance use disorder or overdose for such other specified drug, if applicable.Nothing in this subparagraph shall be construed as requiring a State to develop and implement additional protocols if the State establishes to the satisfaction of the Secretary that the State has in place existing protocols meeting or exceeding the standards set forth in this subparagraph..(b)Technical amendmentsSection 1932(i) of the Social Security Act (42 U.S.C. 1396u–2(i)) is amended—(1)by striking section 483.3(s)(4) and inserting section 438.3(s)(4); and(2)by striking 483.3(s)(5) and inserting 438.3(s)(5).